Title: To George Washington from Major General Philemon Dickinson, 6 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] June 6th 1778
                    
                    I this moment, recieved the inclosed from General Maxwell—in consequence of which, the Troops at this Post, are prepareing to march down the River. An Express, from the other side of the River informs me, there is a large Detachment of the Enemy, advancing towards Newtown—a plundering Party I suppose. I have the honor to be, Your Excellency’s most Ob. St
                    
                        Philemon Dickinson
                    
                    
                        P.S. The Tories in Bucks County, are very troublesome from every Information—should not some Notice be taken of them.
                    
                